Atkinson, J.
1. The action of the court below upon a collateral issue is not reviewable by writ of error while the cause is pending in the trial court. Civil Code, § 6138; Smith v. Estes, 128 Ga. 368 (57 S. E. 685); Brannon v. State, 147 Ga. 499 (94 S. E. 759); Lester v. Wright, 145 Ga. 15 (88 S. E. 403).
2. Accordingly, in an equitable action by a tenant in possession, to enjoin an alleged purchaser at sheriff’s sale from evicting such tenant, where a collateral issue was raised upon an application by the defendant to require the plaintiff to give a bond for reasonable rent of the premises in dispute, and where upon an interlocutory hearing of such issue the judge required the plaintiff to execute bond as prayed, the Supreme Court has no jurisdiction to pass upon an assignment of error complaining of such judgment, when there has been no final disposition of the main case. Writ of error dismissed.

All the Justices concur.